Exhibit 10.1

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT DATED

MARCH 30, 2011 BETWEEN MTR GAMING GROUP, INC.,

AND JOSEPH BILLHIMER

 

WHEREAS, Mountaineer Park, Inc. (the “Company”), a wholly owned subsidiary of
MTR Gaming Group, Inc. (“MTR”),  MTR and Joseph Billhimer (the “Executive”)
(collectively the “Parties”), entered into an Employment Agreement (the
“Agreement”) on or about March 30, 2011 securing the employment of Executive as
President and General Manager of the Company and MTR’s Senior Vice President for
Operations and Development;

 

WHEREAS, the Parties, in exchange for the consideration detailed below, the
sufficiency of which is acknowledged, the Parties mutually desire to amend the
Agreement as follows:

 

Section 1, EMPLOYER:

 

Employer will now be the parent Company, MTR Gaming Group, Inc.; and

 

 

 

Section 4, DUTIES:

 

Executive is being promoted/appointed to the position of Chief Operating Officer
and Executive Vice President; and

 

Section 5, COMPENSATION & BENEFITS:

 

(a) Executive’s base salary is being raised to $340,000.00; and

 

 

(b) Executive’s Annual Incentive Bonus Target is being raised from forty percent
(40%) to fifty percent (50%)

 

WHEREAS, the Parties agree that other than the specific sections described
above, all other Terms of the Agreement remain in force and are specifically
incorporated by reference herein.

 

WHEREFORE, the Parties hereby affix their signature below, intending to be
legally bound and specifically agreeing to the terms of this First Amendment
this 2nd Day of December 2011.

 

 

 

 

/s/ Joseph Billhimer

 

/s/ Jeffrey J. Dahl

JOSEPH BILLHIMER

 

JEFFREY J. DAHL

 

 

AS, PRESIDENT AND C.E.O. OF MTR GAMING GROUP, INC.

 

 

 

 

 

 

Dated: 2 December, 2011

 

Dated: 2 December, 2011

 

--------------------------------------------------------------------------------